The deed in trust explicitly authorizes and directs the trustee to settle the claim of the plaintiff "without discount." Here is an express trust in favor of the plaintiff, and its efficacy is not destroyed because the trustor was mistaken in believing that the claim was already secured. It was clearly his intention that this claim should be preferred, at least to the extent of the value of the land which constituted *Page 225 
its consideration. While the plaintiff was not entitled to the specific relief asked, there was sufficient in the complaint to have warranted a judgment be declared a lien on the tract of land fully described in this deed, and that it should be paid by the trustee as directed.
Reversed.
(325)